DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13 of U.S. Patent No. 10,511,534 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 8, 15 of the application with claims 1, 7, and 13 of the patent, claims 1, 8, and 15 of the application are anticipated by patent claims 1, 7, and 13 in that claims 1, 7, and 13 of the patent contain all the limitations of claims 1, 8, and 15 of the application. Claims 1, 8, and 15 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


II.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Bemmel (US 2015/0189010 A1) hereinafter Bemmel.

1.	Regarding claims 1, 8, and 15 – Bemmel discloses receiving a first packet with an access request; determining a load for each of a plurality of servers; and forwarding the access request to a target server selected from among the plurality of servers based on the load for each of the plurality of servers, the access request configured to cause the target server to issue a reply with a sequence number selected from among a set of available sequence numbers corresponding with a sequence identifier of the target server, refer to Figure 1 and paragraphs [0009], [0019] to [0023], [0027] to [0029], [0035].
2.	Regarding claims 2, 9, and 16 – Bemmel discloses receiving a second packet with a header containing the sequence number; and routing the second packet to the target server based on the sequence number, refer to Figure 2 and paragraph [0035].
3.	Regarding claims 3, 10, and 17 – Bemmel discloses identifying the target server as a destination for the second packet based on the sequence number; and forwarding the second packet to the target server, refer to Figure 2 and paragraphs [0035], [0036].

5.	Regarding claims 5, and 12 – Bemmel discloses the unique set of sequence numbers are Transmission Control Protocol (TCP) sequence numbers, refer to paragraphs [0007], [0025].
6.	Regarding claims 6, 13, and 19 – Bemmel discloses the reply includes at least one packet for which a packet header contains the selected sequence number, refer to paragraphs [0019] to [0023], [0027].
6.	Regarding claims 7, 14, and 20 – Bemmel discloses disregarding information of any one of the plurality of servers when the information is associated with active traffic flows, refer to Figure 2 and paragraphs [0016], [0030] to [0039].

Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pittman (US 9,712,427 B1) discloses dynamic server-driven path management for a connection-oriented transport using the SCSI block device model.
Nguyen et al. (US 2005/0027862 A1) discloses systems and methods of cooperatively load-balancing clustered servers.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
23 February 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465